Citation Nr: 1604987	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This matter was previously remanded by the Board October 2015.  It now returns for appellate review.

In his August 2012, VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In April 25, 2014 correspondence, VA notified the Veteran that the requested hearing was scheduled for July 8, 2014; however, VA's Veterans Appeals Control and Locator System reflects the Veteran's representative cancelled the hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).


FINDING OF FACT

The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2011 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA treatment records have been obtained and are associated with the claim file.  Additionally, the Veteran has not identified any private medical records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in August 2011.  The August 2011 examination report contained sufficient evidence by which to decide the claim, particularly regarding whether the Veteran has hearing loss disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  The August 2011 VA examination report also provided findings as to the impact of the Veteran's bilateral hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

However, as discussed below, the Veteran challenged the accuracy of the August 2011 examination report and the Board remanded the claim for another VA examination in October 2015.  The record reflects a VA audiological examination was scheduled in December 2015, however, the Veteran did not report for the scheduled VA examination and has not shown good cause for his failure to do so.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  The Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. § 3.326 (2015). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, as noted above, the Board remanded the matter decided herein in October 2015.  The October 2015 Board remand directed the Veteran be contacted in order to identify any additional private medical records or VA treatment records, that a VA audiological examination be afforded to the Veteran, and, thereafter for readjudication of the claim.  The record reflects updated VA treatment records most recently dated in October 2015 have been associated with the claims file and an October 2015 letter requested the Veteran identify any private medical records.  The record reflects the Veteran has not responded to the request to identify any private treatment records.  The record also reflects the Veteran was scheduled for a December 2015 VA audiological examination but did not report for the scheduled examination.  Thereafter, a December 2015 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.  


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran contends his hearing difficulty is related to active service.  He indicated, at the August 2011 VA audiological examination, that his military noise exposure stemmed from loud radio communication noises and firing weapons with his right hand without any hearing protection.  Thus, he contends that service connection is warranted for bilateral hearing loss.

A review of the Veteran's STRs do not reveal a diagnosis of hearing loss.  Specifically, a July 1978 audiometric testing conducted at enlistment, and April 1980 audiometric testing, contained within the STRs, do not show hearing impairment for VA purposes under 38 C.F.R. § 3.385, nor do they show hearing impairment under Hensley.  The record reflects a separation examination was not conducted.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The August 2011 VA audiological examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
20
LEFT
10
10
25
15
20

As described above, the August 2011 VA examination report revealed that the Veteran did not have any auditory threshold above 26 decibels.  His Maryland CNC test score was 94 percent in each ear.  In this examination, the Veteran was not diagnosed with hearing loss in accordance with VA standards.  The audiometric results of the corresponding examination do not show that the Veteran has hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  During the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears.  

As noted above, the Veteran has challenged the accuracy of the August 2011 VA examination report.  Specifically in his August 2012 VA Form 9, substantive appeal, he cited a language barrier with the VA examiner.  The Board does recognize that a handwritten note, which is part of the August 2011 VA examination report, noted with respect to the Maryland CNC speech test, that the test reliability was not good during the speech test.  However, the August 2011 examiner ultimately concluded, within the written report, the Maryland CNC speech recognition performance for the right ear and left ear was excellent and noted that the Maryland CNC test was not paused at any time as this was not necessary.  Furthermore, the Board is entitled to presume the competency of the August 2011 VA examiner and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, as discussed above, an additional audiological evaluation was scheduled pursuant to the October 2015 Board remand; however, the Veteran did not report for the scheduled evaluation.

The Veteran has not submitted additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  Furthermore, such is not reflected in VA treatment records associated with the record.  This includes a May 2012 VA treatment record which noted surgery for a left ear deformity and also noted conductive hearing loss.  Additionally, July 2013, December 2013 and March 2015 VA treatment records noted that the Veteran's hearing was acceptable for conversation and also noted bilateral ear surgical deformities.  A November 2015 VA treatment record listed hearing loss under past medical problems.  However, these VA treatment records do not suggest that any hearing difficulty meets the criteria to establish hearing loss "disability" for VA purposes.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss "disability" as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes.  

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


